COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  In Re: Purported Mechanical and                 §               No. 08-16-00291-CV
  Materialman's Lien Claim of Lien Against
  Pellicano Business Park, L.L.C.,                §                 Appeal from the

                        Appellant.                §            County Court at Law No. 7

                                                  §             of El Paso County, Texas

                                                  §             (TC# 2012-DCV06341)

                                              §
                                            ORDER

       Pending before the Court is Appellant’s motion requesting a stay of proceedings in cause

number 2012-DCV06341 styled In re Purported Mechanical and Materialman’s Lien Claim of

Lien Against Pellicano Business Park, L.L.C., and requesting that the Court set aside certain orders

of the trial court, including contempt orders and the final judgment. The motion is DENIED.

       IT IS SO ORDERED this 17th day of February, 2017.




                                              PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.